Citation Nr: 1623093	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  10-19 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen the service connection claim for left lateral meniscus tear of the knee, with interarticular loose body.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1985 to May 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On his April 2010 VA Form 9, the Veteran requested a Board hearing at a local VA office.  He was then scheduled for a hearing in July 2015.  The notification letter informing the Veteran of the hearing was returned to VA as undeliverable.  In August 2015, the Veteran requested that VA reschedule his hearing, as he recently moved and did not receive VA's notification letter until after the scheduled date of the hearing.  In April 2016, the Veteran again asked for his hearing to be rescheduled.  Thus, this case must be remanded to the AOJ in order to reschedule the Veteran for a hearing.  The Veteran and his representative should be informed of the date, time, and location of the scheduled hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in accordance with applicable procedures.  The Veteran and his representative should be notified of the time, date, and place to report for the hearing.  
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




